Citation Nr: 0218831	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  95-18 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for residuals of an 
indirect lightening strike.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), evaluated as 10 percent disabling 
from an original grant of service connection.


REPRESENTATION

Appellant represented by:	Georgia Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to 
November 1992.  The veteran's DD214 reflects that his 
primary specialty while on active duty was as a Medical 
Non-Commissioned Officer and that decoration and medals 
received by him include a Southwest Asia Service Medal 
with 2 Bronze Service Stars and a Kuwait Liberation Medal.  
His DD214 also reflects that he had six weeks of medical 
specialist education beginning in December 1981 and 12 
weeks of medical proficiency training beginning in June 
1984.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from an April 1994 rating decision issued 
by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for residuals of an indirect lightening strike 
and granted service connection for PTSD (which was 
evaluated as 10 percent disabling).  The Board remanded 
the current issues for additional development in March 
1997.  The additional development, to include the request 
of medical records, VA examinations, and readjudication 
under regulations promulgated during the pendency of this 
appeal, has been completed.  The service connection claim 
and increased rating claim are again before the Board for 
appellate review.

The veteran was afforded a hearing before the undersigned 
Member of the Board at the RO in December 1996.



FINDINGS OF FACT

1.  The veteran was indirectly struck by lightening in 
July 1991, while on active duty.

2.  The evidence of record does not reveal a current 
disability resulting from the July 1991 indirect 
lightening strike.

3.  The rating criteria for evaluating mental disorders 
were changed during the course of this claim.  Neither 
version of the criteria is more favorable to the veteran.

4.  The veteran's PTSD is manifested by occasional 
nightmares, difficulty sleeping, and a tendency to isolate 
himself both at home and at work, which results in mild 
social and industrial impairment.


CONCLUSIONS OF LAW

1.  Service connection for residuals of an indirect 
lightening strike is denied.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).

2.  The criteria for an increased rating for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2002); 38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9411 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Residuals of Indirect 
Lightening Strike

Service connection may be established for a disability 
resulting from a personal injury suffered or from a 
disease contracted in the line of duty, or for aggravation 
of a preexisting injury or disease.  38 U.S.C.A. §§ 1110; 
1131 (West Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002). 

The determination of the merits of the claim must be made 
as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Board notes that evidence supporting a claim or being in 
relative equipoise is more than evidence that merely 
suggests a possible outcome.  Instead, there must be at 
least an approximate balance of positive and negative 
evidence for the veteran to prevail.  Id. at 56.

The evidence of record reveals that in July 1991 the 
veteran was indirectly struck by lightening during a field 
exercise.  A November 1991 service medical record contains 
an assessment to rule-out epidermitis while a December 
1991 record contains an assessment of possible 
epidermitis.  A January 1992 urology clinic consultation 
report reflects that the veteran reported to the examiner 
that he was struck by lightening in July 1991 and that he 
subsequently had scrotal pain with urinary hesitancy and 
painful ejaculation.  The consultation note reflects that 
an examination of the veteran's groin was normal and 
contains an impression of intermittent perineal pain of 
unknown etiology.  An August 1992 urology clinic note 
reflects follow-up treatment for the veteran's 
intermittent perineal pain and contains an assessment that 
his perineal pain is of an unknown etiology with no 
urology symptoms and which did not seem epidemiological in 
nature.

An undated medical clinic note reflects that the examiner 
discussed the veteran's case with the physician from the 
neurology clinic via the telephone and records that the 
physician found no evidence of electrical injury secondary 
to a lightening strike. 

An October 1992 memorandum reflects that the veteran was 
fit for duty with no restrictions and that examination had 
revealed no significant medical problems, tests were 
within normal limits, and that physical therapy was 
recommended for the veteran's groin pain.

A March 1993 VA general medical examination report 
reflects that the veteran presented with intermittent 
right scrotal pain but examination of the genito-urinary 
system showed no definite tenderness.  The examination 
report contains an impression of "right groin pain 
possible neurologic pain secondary to lightening".

A September 1994 VA outpatient treatment record reflects 
that the veteran was a self-referral and complained of 
groin pain.

The transcript from his December 1996 hearing reflects 
that the veteran testified that he was indirectly struck 
by lightening, he was treated for epididymitis while in 
service, and that pain was the biggest current result of 
his being struck by lightening.

A July 1997 VA examination report reflects that a 
genitourinary examination of the veteran revealed a normal 
male with no masses and no evidence of hernia.  The report 
contains an assessment of a lightening incident with 
residual neurological complaints.

A September 2001 VA examination report reflects the 
veteran's complaints of right scrotal pain, left leg pain, 
and urinary hesitancy from the lightening strike in the 
assessment portion, with no comment added by the examiner.

A VA examination report from another examination conducted 
later in September 2001 contains an impression section in 
which the VA examiner specifically indicates that, in the 
examiner's opinion, the veteran does not have any evidence 
of a lightening injury either in the past or on the day of 
examination.  The examiner stated in the report, "His pain 
in the lower extremities is very vague and does not define 
any clinical illness, diagnosis or etiology at this time.  
This also applies to the pain in the scrotum."

Based on the evidence of record, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim of service connection for residuals of an indirect 
lightening strike.  While his service medical records 
reveal that he was indeed indirectly struck by lightening 
in July 1991 and that he subsequently complained of left 
leg pain, pain in his scrotum, painful ejaculation, and 
urinary hesitancy, the service medical records reflect 
that medical examiners found no evidence of electrical 
injury secondary to a lightening strike.  A VA examiner 
additionally opined that the veteran did not have any 
evidence of a lightening injury.  The Board finds this 
evidence to be probative as both opinions were clearly the 
opinion of the medical physician and not mere 
transcriptions of the veteran's complaints.  See, e.g., 
Bloom v. West, 12 Vet. App. 185, 187 (1999); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Accordingly, the 
Board finds that the veteran does not have any residuals 
of his July 1991 indirect lightening strike for which 
service connection could be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (the underlying in-
service incident must have resulted in a disability to 
warrant service connection); 38 C.F.R. § 3.303(a) (2002).

Lay testimony iterating personal knowledge and personal 
observations are competent to prove that the veteran 
exhibited certain symptoms at a particular point in time.  
Layno v. Brown, 7 Vet. App. 465, 469-70 (1994).  
Accordingly, the veteran is competent to testify that he 
experiences pain and urinary hesitancy.  In contrast, the 
VA examiner stated in the second September 2001 VA 
examination report that the veteran's pain in the lower 
extremities and scrotum was very vague and did not define 
any clinical illness, diagnosis or etiology.  As such, the 
Board finds that the veteran's current complaints of pain 
and urinary hesitancy, when viewed in light of the 
competent and probative medical evidence of record, is not 
credible evidence of a current disability.  Moreover, 
service connection is not warranted for pain alone.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain 
alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute 
a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).

Furthermore, with specific regard to the veteran's 
contentions that his complaints are due to his being 
indirectly struck by lightening, there is no indication 
that the veteran possesses the requisite medical knowledge 
or education to render a probative opinion involving 
medical diagnosis or medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  His 18 weeks of 
medical training as a medic while in the military is not 
enough to render his opinion (that his complaints of pain 
and urinary hesitancy are the result of being struck by 
lightening) competent medical evidence.  Moreover, mere 
transcription of the veteran's lay statements by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not transform the statements into 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  As such, the March 1993, July 1997, 
and first September 2001 VA examination reports are not 
competent medical evidence as the assessment and 
impressions contained in each appear to be based solely on 
the history given by the veteran.

In short, the evidence of record does not indicate that 
the veteran has a current disability as a result of his 
being struck by lightening while on active duty.  As such, 
the preponderance of the evidence is against his claim and 
service connection is not warranted.  See 38 C.F.R. 
§ 3.303 (2002).  As the preponderance of the evidence is 
against his service connection claim, the benefit-of-the-
doubt rule is not for application.  See 38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. § 3.102 (2002).

II.  Increased Rating for PTSD

In essence, the veteran contends that his service-
connected PTSD is more severe than currently evaluated, 
and as such, an increased rating is warranted.  In 
evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability 
adversely affects the ability of the body to function 
under the ordinary conditions of daily life, including 
employment.  38 C.F.R. §§ 4.2, 4.10 (2002).

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

The veteran initiated his PTSD claim in November 1992.  
Service connection was granted and a 10 percent disability 
evaluation was assigned in a rating decision issued in 
April 1994.  The veteran disagreed with the rating 
assigned and subsequently perfected his appeal.  On 
November 7, 1996, new regulations evaluating mental 
disorders went into effect.  Where the law or regulations 
change while a case is pending, the version most favorable 
to the claimant applies, absent congressional intent to 
the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Thus, the Board will proceed to analyze the veteran's 
claim for an increase under both sets of criteria to 
determine if one is more favorable to him.  See VAOGCPREC 
3-2000; 65 Fed. Reg. 33422 (2000).  If an increase is 
warranted based solely on the revised criteria, the 
effective date of the increase cannot be earlier than the 
effective date of the revised criteria.  Id.

Factual Background

An April 1993 VA PTSD examination report reflects that the 
veteran complained of suspicious people, insomnia, and 
being tense and nervous, but denied hallucinations and 
suicidal ideations.  The examination report reflects that 
the veteran was casually dressed, coherent, goal directed, 
depressed with blunted affect, oriented to time, place and 
person, and had an intact memory, fair insight, and fair 
judgment.  The examination report contains a diagnosis of 
PTSD with depression.

A February 1994 VA progress note reflects that the veteran 
had been referred for a PTSD evaluation.  The note 
indicates that the veteran was neatly dressed and wore his 
work uniform to the assessment.  The examiner indicates in 
the progress note that the veteran was alert, fully 
oriented, and while he admitted to suicidal thoughts in 
the past, he was not suicidal any longer.  The veteran 
complained of a feeling of hopelessness and the examiner 
indicated that his affect was generally flat and depressed 
but brightened when he discussed motorcycles.  The 
assessment results portion of the VA progress note 
reflects that the veteran did not have difficulty sleeping 
and that he denied problems with hypervigilance and 
exaggerated startle response but admitted to feeling 
isolated and distrustful of others.  The progress note 
contains a diagnostic impression of subclinical, mild PTSD 
episodes.

A March 1994 VA PTSD psychosocial history and assessment 
report reflects that the veteran was employed as a 
motorcycle mechanic.  The report reflects that the veteran 
rides his motorcycle as a leisure activity and that he 
appeared above average in intelligence but disinclined 
toward intellectual pursuits.  The examiner noted in the 
report that the veteran had experienced recurrent 
nightmares and intrusive and recurrent recollections of 
combat experiences.

The transcript of his December 1996 hearing reveals that 
he testified that he tends to be by himself both at home 
and at work.

A September 2001 VA PTSD examination report contains a 
diagnosis of PTSD with a Global Assessment of Functioning 
(GAF) score of 70, which the report notes is to indicate 
some mild symptoms or some difficulty in social or 
occupational functioning but generally functioning pretty 
well and with some meaningful interpersonal relationships.  
The examination report reflects that the veteran married 
his third (and current) wife in 1985 and worked as a 
motorcycle mechanic for the previous eight years.  The 
veteran denied taking any medication for PTSD.  He 
indicated that his social life evolves around his passion 
for motorbiking and his main complaint of PTSD evolved 
around bad dreams, which occurred a maximum of three times 
a month but that there were months when they did not 
occur.  The examination report reflects that he was 
casually dressed, cooperative, not agitated and that his 
speech was normal in volume, rate, and tone.  The report 
reflects that his thought process was logical, linear, and 
goal directed without looseness of associations, his 
affect was appropriate, he was free of suicidal ideations, 
he was oriented to time, place, person and situation, and 
his judgment and insight were fair.

Criteria Prior to November 7, 1996

The rating criteria for PTSD in effect prior to November 
7, 1996, contemplates evidence of emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment for a 10 percent disability rating.  
A 30 percent evaluation requires definite impairment in 
the ability to establish or maintain effective and 
wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to 
produce definite industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).
 
In Hood v. Brown, 4 Vet. App. 301 (1993), the United 
States Court of Veterans Appeals (Court), now known as the 
Court of Appeals for Veterans Claims, stated that the term 
"definite" as utilized in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other descriptive 
terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
satisfying the Board's statutory duty to articulate the 
"reasons and bases" for its decision under 38 U.S.C.A. § 
7104(d)(1).  The Board subsequently requested an opinion 
from the Office of the General Counsel of the VA.  In a 
precedent opinion dated November 9, 1993, the General 
Counsel concluded that the term "definite" is to be 
construed as denoting "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial impairment that is "more than 
moderate but less than rather large." VAOPGCPREC 9-93, 59 
Fed. Reg. 4752 (1994).

The evidence of record reveals that the veteran's PTSD is 
manifested primarily by occasional nightmares, difficulty 
sleeping, and a tendency to isolate himself both at home 
and at work.  The April 1993 VA examination report 
contains an diagnosis of PTSD with depression and that he 
was tense and nervous.  By February 1994, the VA examiner 
noted in a progress note that the veteran's PTSD was mild.  
In September 2001, the VA examiner assigned a GAF score of 
70 to indicate mild symptoms of PTSD and denote some 
difficulty in social or occupational functioning.  The 
Board concludes that the evidence of record does not 
reveal a degree of social and industrial impairment that 
shows an inability to establish or maintain effect and 
wholesome relationship with symptoms resulting in 
reduction in initiative, flexibility, efficiency, or 
reliability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  In fact, while the evidence of record reveals 
that the veteran tends to isolate himself, he has been 
employed as a mechanic since soon after his discharge from 
active duty, he maintains a social life which revolves 
around motorbiking, and he has been married to his third 
wife since 1985.  Accordingly, the Board concludes that 
the preponderance of the evidence weighs against a higher 
disability evaluation for the veteran's service-connected 
PTSD under the old rating criteria.  Additionally, the 
Board notes that at no time during the pendency of this 
appeal has the evidence of record supported a higher 
disability rating such that a staged rating would be 
appropriate.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Criteria On and After November 7, 1996

Under the revised rating criteria, the current 10 percent 
disability rating in effect contemplates occupational and 
social impairment due to mild or transient symptoms that 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

The criteria for a 30 percent disability rating for PTSD 
contemplates:

occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability 
to perform occupational tasks (although 
generally functioning satisfactorily, 
with routine, behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly 
or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).

In the present case, while the April 1993 VA examination 
report reflects that the veteran was depressed with a 
blunted affect, the February 1994 progress note reflects 
that the veteran's affect brightened when discussing his 
hobby of motorbiking.  Moreover, the record does not 
reveal evidence of anxiety, panic attacks, chronic sleep 
impairment, or mild memory loss.  In fact, the April 1993 
VA examination report reflects that the veteran had an 
intact memory, was coherent, and was oriented with fair 
insight and memory.  The February 1994 VA progress note 
again reflects that he was fully oriented and alert while 
the March 1994 VA assessment report indicates he appeared 
to have above average intelligence.  As for sleep 
impairment, this has been described as bad dreams 
occurring a maximum of three times in a month, with some 
months free of such dreams.  Consequently, any sleep 
impairment resulting from such dreams would not be 
chronic, but, rather, intermittent.  The September 2001 VA 
examination report reflects that his affect was 
appropriate, his thought process was logical, and that he 
was oriented with fair judgment and insight.  

In short, the record does not establish that the veteran's 
PTSD symptoms result in either occasional decrease in work 
efficiency or intermittent periods of inability to perform 
occupational tasks.  As such, the Board finds that the 
veteran's disability picture does not more nearly 
approximate the criteria for a 30 percent disability 
rating.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2002).  Therefore, the Board concludes that the 
preponderance of the evidence is against a 30 percent 
disability rating at any time during the pendency of this 
appeal.  Neither a higher nor a staged rating is 
warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Conclusion

In short, the preponderance of the evidence is against an 
increased disability rating for the veteran's service-
connected PTSD under either the old or revised rating 
criteria.  At no time during the pendency of this appeal 
has an increased rating been warranted and, as such, his 
claim fails.  As the preponderance of the evidence is 
against his increased rating claim, the benefit-of-the-
doubt rule is not for application.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. § 4.3 (2002). 

III.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

Fist, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the laws, regulations, and 
evidence pertinent to his service connection claim via the 
March 1995 Statement of the Case (SOC) and by an August 
2001 letter.  He was informed of the old rating criteria 
for his increased rating claim in the March 1995 SOC and 
the new rating criteria in the September 2002 Supplemental 
SOC (SSOC).  The August 2001 letter and September 2002 
SSOC informed the veteran that VA would request evidence 
sufficiently identified by him from government agencies, 
employers, and all healthcare providers.  The letter and 
SSOC additionally informed him that while VA would aid him 
in obtaining evidence in support of his claim, submission 
of such evidence was ultimately his responsibility.  The 
Board finds that VA's duty to notify the claimant of the 
evidence necessary to substantiate his claims has been 
satisfied.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  The 
veteran was afforded VA examinations for PTSD in April 
1992 and September 2001.  He was also afforded VA 
examinations in connection with his service connection 
claim in July 1999 and in September 2001.  See 38 C.F.R. 
§ 3.159(c)(4) (2002).  The resulting examination reports 
have been obtained.  Additionally, the veteran's VA 
outpatient treatment records have been obtained and 
associated with his claims file.  The veteran was also 
afforded a personal hearing before the undersigned Member 
of the Board in December 1996, and a transcript has been 
obtained.  The veteran has not identified any additional 
information or evidence in support of his claims.  
Therefore, the Board concludes that no further assistance 
to the veteran regarding development of evidence is 
required, and would be otherwise unproductive.  See 
38 U.S.C.A. § 5103A(b)(3) (West Supp. 2002); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

Service connection for residuals of an indirect lightening 
strike is denied.

An increased rating for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

